DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims
	Claims 1-14 are currently pending. This is the first office action on the merits of the claims. Non-elected claims 2 and 3 are withdrawn from consideration because they do not encompass the elected subject matter. Claims 1 and 4-14 are currently under consideration.

Election/Restrictions
Applicant’s election of species in the reply filed on Apr. 12, 2022 is acknowledged. Applicants elected the following species:
Type of heart disease: chronic heart failure 
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 12 is objected to because of the following informalities:  the claim recites “results neutrophils decrease and macrophages increase”; however, it should read “results in neutrophil decrease (or neutrophils decreasing or decreased neutrophils, etc.) and macrophage increase” (or macrophages decreasing or decreased macrophages, etc.) for consistency and clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 7, and 8 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 6 is rejected under 35 USC §112(b) because it recites the limitation "The method of claim 1, wherein said functional repair" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 8 are rejected under 35 USC §112(b) because each claim recites the limitation "The method of claim 1, wherein said increase in cardiac output" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4- 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ARNON, US 2009/0130121, Pub: May 21, 2009, on IDS.
	Regarding claims 1, and 4- 14, Arnon discloses methods of treating cardiovascular diseases including any type of disease, disorder, trauma or surgical treatment that involves the heart or myocardial tissue; specifically, that relate to hypoxia and/or ischemia of myocardial tissue and/or heart failure. ([0006]- [0007]; [0065]).  The methods do not require stem cells, DGAT2 inhibitor, or ferroptosis inhibitor. (See claims 1, 10, 13, and 35).
	Arnon teaches parenteral administration of Copolymer 1 (also known as COP 1, COPAXONE®, and glatiramer acetate (GA) ([0006])) in doses up to 500mg/day. ([0049]- [0050]). A specific method disclosed comprises parenteral administration of GA at a dose of 2mg/day for 8 weeks in duration. ([0150]). 
	Regarding claim 4, Arnon teaches treatment of “heart failure” ([0065]), which is defined as a chronic disease of the heart in the instant specification. (spec, [0087]- [0088]).
	Regarding claims 5 12, the claimed effects result from parenteral administration of GA at 2mg/day for a period of two weeks, as disclosed in the instant specification ([0234]- [0238]).  Arnon discloses administering a therapeutically effective dose of copolymer 1 (GA) for up to 10 weeks ([0055], [0059]; Example 1).  Thus, all limiting effects of instant claims 5- 12 (i.e., functional and/or anatomical repair of a damaged heart tissue; increased cardiac output; increased LVEF of at least 5%; increased LVFS of at least 2%; anatomical repair of a damaged or diseased tissue comprising an increase in ventricular wall thickness and/or a decrease in scar tissue formation; modification in expression of cytokines at a cardiac lesion site; Stat3 activation; and neutrophils decrease and macrophages increase at a cardiac lesion site) are considered inherent outcomes of natural physiological responses to Copolymer 1 (GA) administration, absent evidence to the contrary.
	Regarding claim 13, the instant specification definition of copolymer 1 includes GA. (spec, [0102]).
	Regarding claim 14, Arnon does not teach treatment of a subject with multiple sclerosis, but does teach the use of an existing drug approved for use in multiple sclerosis patients (Copolymer 1 (GA)) in cardiovascular conditions. ([0109]; [0116]; [0118]).
	Thus, claims 1-14 are anticipated by Arnon
Claims 1 and 4- 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by RASMUSSEN, US 2006/0189527, Pub: Aug. 24, 2006, on IDS, as evidenced by Ponikowski, European heart journal; 37: 2129- 2200, Pub: 2016.
Regarding claims 1 and 4-13, Rasmussen discloses methods for treatment of disease comprising administering Copolymer 1 (glatiramer acetate (GA)). ([0005]; [0007]).  Rasmussen discloses treatment for myocardial infarction and congestive heart failure (which includes chronic heart failure, as evidenced by Ponikowski: pg. 2138, Col. 1, 1st 5 lines), administration through any known route, and dosing protocols of 0.02 - 2000 mg/dose for a period of at least 2- 14 days. ([0125]; [0178]; [0035]; [0032]).
	Regarding claim 4, Rasmussen teaches treatment of congestive heart failure. ([0125]). “Heart failure”, is defined as a chronic disease of the heart in the instant specification. (spec, [0087]- [0088]).
	Regarding claims 5- 12, the claimed effects disclosed in the instant specification result from parenteral administration of GA at 2mg/day for a period of two weeks (See instant specification pars. [0234]- [0238]).  Rasmussen discloses administration of a therapeutically effective dose of copolymer 1 (GA).  Thus, all limiting effects of instant claims 5- 12 (i.e., functional and/or anatomical repair of a damaged heart tissue; increased cardiac output; increased LVEF of at least 5%; increased LVFS of at least 2%; anatomical repair of a damaged or diseased tissue comprising an increase in ventricular wall thickness and/or a decrease in scar tissue formation; modification in expression of cytokines at a cardiac lesion site; Stat3 activation; and neutrophils decrease and macrophages increase at a cardiac lesion site) are considered inherent outcomes of natural physiological responses to Copolymer 1 (GA) parenteral administration, absent evidence to the contrary.
	Regarding claim 13, the instant specification definition of copolymer 1 includes GA. (spec, [0102]).
	Thus, claims 1 and 4-13 are anticipated by Rasmussen

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1 and 4- 14 are rejected under 35 U.S.C. 103 as being unpatentable over RASMUSSEN, US 2006/0189527, Pub: Aug. 24, 2006, on IDS, as evidenced by Ponikowski, European heart journal; 37: 2129- 2200, Pub: 2016, as applied to claims 1 and 4- 13 above.
	Regarding claims 1 and 4-13, Rasmussen discloses methods for treatment of disease comprising administering Copolymer 1 (glatiramer acetate (GA)). ([0005]; [0007]).  Rasmussen discloses treatment for myocardial infarction and congestive heart failure (which includes chronic heart failure, as evidenced by Ponikowski: pg. 2138, Col. 1, 1st 5 lines), administration through any known route, and dosing protocols of 0.02 - 2000 mg/dose for a period of at least 2- 14 days. ([0125]; [0178]; [0035]; [0032]).
	Regarding claim 4, Rasmussen teaches treatment of congestive heart failure. ([0125]). “Heart failure”, is defined as a chronic disease of the heart in the instant specification. (spec, [0087]- [0088]).
	Regarding claims 5- 12, the claimed effects disclosed in the instant specification result from parenteral administration of GA at 2mg/day for a period of two weeks (See instant specification pars. [0234]- [0238]).  Rasmussen discloses administration of a therapeutically effective dose of copolymer 1 (GA).  Thus, all limiting effects of instant claims 5- 12 (i.e., functional and/or anatomical repair of a damaged heart tissue; increased cardiac output; increased LVEF of at least 5%; increased LVFS of at least 2%; anatomical repair of a damaged or diseased tissue comprising an increase in ventricular wall thickness and/or a decrease in scar tissue formation; modification in expression of cytokines at a cardiac lesion site; Stat3 activation; and neutrophils decrease and macrophages increase at a cardiac lesion site) are considered inherent outcomes of natural physiological responses to Copolymer 1 (GA) parenteral administration, absent evidence to the contrary.
	Regarding claim 13, the instant specification definition of copolymer 1 includes GA. (spec, [0102]).
	Regarding claim 14, The methods of Rasmussen are not limited to subjects having multiple sclerosis. ([0030]).
	Therefore, it would have been obvious to one having ordinary skill in the art to practice the teachings of Rasmussen (e.g., administration of copolymer 1 for treatment of congestive heart failure) – as evidenced by Ponikowski (i.e., teaching that congestive heart failure is equivalent to chronic heart failure) – to treat subjects with chronic heart failure at the time of filing the instant application. See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
	Thus, all of the claims are rendered obvious over Rasmussen.

Conclusion

Summary of Claims: Claims 1 and 4- 14 are rejected. No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628.  The examiner can normally be reached on M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658